Plaintiffs, each, of whom is a restricted Osage Indian owning Osage mineral headrights, sue to recover income taxes which they claim were illegally assessed and collected in connection with their headright income, relying on this court’s decision in Hayes Big Eagle v. United States, 156 Ct. Cl. 665, 300 F. 2d 765 (1962) and Dodge v. United States, 176 Ct. Cl. 476, 362 F. 2d 810 (1966). On February 9, 1968, the court entered an order holding that the plaintiffs were entitled to recover and returning the case to the trial commissioner under Bide 47 (c) to determine the amount of recovery unless the parties stipulated thereto. On March 19,1968, the commissioner filed a memorandum report recommending that in accordance with the order of the court and the stipulation of the parties, judgments be entered for the plaintiffs, and on March 22, 1968; the court ordered that judgments be entered for the plaintiffs listed below in the amounts shown opposite each name, plus interest according to law:

JSfame Year Amount

1. George Baconrind_ 1953 $397. 00 1954 452.67 1955 797.84 1957 2,136.68 1959 _
2. Delores Lookout Ballard.... 1953 354.00 1954 513.42 1955 696.30
3. Myron Bangs, Jr_ 1957 -
4. Angie Malone Barnes_ 1954 200. 42
5. Joan Graves Bairone_ 1953 105. 00
6. Quarles Bates_ 1951 182. 66 1954 474 64 1955 465.94 1957 113.39
7. Don Henry Big Elk...- 1953 388.06 1954 440.88
8. Stanley E. Bigheakt_ 1952 138. 43 1953 247.00 1954 116.00

*975
Name Year Amount

9.William Bigheart, Jr_*_ 1952 25. 00 1954 158.00
10. Andrew C. Bighorse_ 1951 63. 00 1952 48.00 1957 40.40
11. Evelyn Onhand Bighorse_ 1955 (1)
12. Freddie Bighorse_ 1952 181. 00 1954 300.00 1955 152.00
13. Hayes Bighorse_ 1958 361. 98
14. Paul Bighorse_ 1952 26. 00 1953 56.00 1955 257.62
15. Peter Bighorse_ 1955 215. 00 1957 7.20
16. Crayton Miles Bolton- 1952 _
17. Harry Bolton_ 1953 538. 58 1954 431.05
18. Lou Jean Bighorse Bowman_ 1953 168. 72 1955 244 27
19. Franklin P. Brave_ 1951 128. 00 1954 327.00 1955 _ 1958 670.92
20. Janita C. Brokey_-_ 1957 9. 10
21. Clara Peek Brumley_ 1954 _
22. Leonard Q. Brunt_ 1953 423. 00 1954 509.81 1955 648.00
23. Julia P. Burris_ 1958 12. 25
24. Mary A. Chambers_ 1957 -
.25. Angeline Coshehe_ 1953 122. 00 1954 164 79
26. John Coshehe, Jr_ 1952 13. 40 1954 107.00 1958 243.00
27. Grace Big Elk Crabtree_ 1954 256. 66
28. Peggy Maker Crowe_ 1953 4 00
'29. Martha De Roin_ 1957 232. 95
.30. Flora Dobbins_ 1952 248. 00 1953 188.00 1954 79.96 1955 237.66
31. Arthur J. Drymony_.._ 1957 102. 89 1958 189.00 1959 _

*976
Name Year Amount

32. Harry H. Drymon_ 1954 1955 17.00 126. 00
33. Louis E. Drymond_ 1954 1955 1957 8. 00 53. 00 20. 00-
34. Cecilia J. Erwin_ 1958 1959
35. Nora Lookout Escue_ 1954
36. Mary Martha Prior Frazier. 1952 1953 11. 00 117- 43
37. Louis B. Fronker_ 1953 1954 1955 1957 339. 00 399. 06. 346. 48. 66. 54
37A. Mary Rose Gann_ 1952 1953 1955 1956 1957 125. 00-155. 00 158.00 582. 77 248. 73
38. Olivia R. Gilliland_ 1955 378.15
39. Kathleen Scott Glenn_ 1953 533.15-
40. Grace Dawn Goff_ 1953
41. Jo Louise Morrell Goode. 1951 1955
42. Howard Francis Graves. 1952 33. 00
43. Clarence Gray, Jr_ 1953 1954 1955 113. 26 108. 60 535. 82
44. Elizabeth J. Hamilton. 1952 1954 1958 144. 00 45. 90 326. 09
45. Rebecca Daily Harris_ 1955 337. 75
46. Bryan Haskell_ 1954 27.00
47. Frances Oberly Holding_ 1958 3,355. 61
48. John Holloway, Jr_ 1952 1957 37. 74 60. 83
49. Marguerite LaZelle Hopper_ 1951 27. 00
50. W'alter Acey Hopper and Marguerite LaZelle Hopper_ 1955 509. 85
51. Locawana Ingram_ 1957 1958 43. 29 34. 61
52. Eugene Iron_ 1951 202. 00
53. Imogene J. Iron3_ 1955 600. 28
54. Beulah Oberly Jackson_ 1955 629. 00
55. Maurice Hamilton_ 1952 1953 1954 55. 70 84. 04 100. 86

*977
Name Year Amount

56. Charles V. Hutchinson_ 1955 266. 12
57. Arita Jump_ 1951_ 1953 59.00 1954 84.80 1956 85.72
58. Carl Kemohah_ 1951 184. 92 1952 382.00 1953 439. 63
59. Geraldine Kemohah_ 1951 72. 58 1953 140.00 1954 189. 23 1955 247.35 1957 108. 16 1958 373.50
60. Jean Marie Kemohah_ 1952 _ 1956 98.80 1957 172.96 1958 _
61. John Richard Kenney_ 1953 29. 38 1954_ 1958 _
62. Marvin Kenworthy- 1951 148. 35 1953 287.42
63. Peter J. Kenworthy- 1953 _
64. George King, Jr_ 1957 _
65. May Lasley (Estate)_ 1958 _ 1959 _
66. Raymond Lasley_ 1952 145. 00 1953 180.00 1954 312.54 1955 413. 74
67. Victor Lasley.'_ 1955 934. 08
68. Charles Henry Lohah_ 1951 96. 00 1953 367.00 1954 311.00 1955 528.00
69. Simon Lohah_ 1952 _
70. Charles Lookout, Jr_ 1958 1,445. 76
71. Frederick M. Lookout, Jr_ 1952 449. 50 1953 576.53 1954 606. 34 1955 921. 88 1957 50.47
72. Henry Edward Lookout_ 1952 65. 00 1953 85.00
73. Pearly McClure MacCagnan_ 1953 1,242. 56 1954 1,558.45 1955 1,777.54

*978
Name Year Amount

74. Kate McCormick- 1957 - 1961_
75. Henrietta P. McDaniel- 1951 65. GO-1952 123. 61
76. Charles LeRoy McDougan- 1953 13. 36 1954 119.09-1958 586.67 1961_
77. Harrison McKinley (Estate)- 1952 57. 54
78. Marion Joyce McKinley- 1952 57. 54
79. Leo Maker_ 1951 23. 00
80. Ralph Malone, Jr_ 1954 41. 00 1955 167.00 1957 43.60 1958 322. 68’
81. Robert L. Malone_ 1951 28. 00
82. Virgil Malone_ 1954 22. 00
83. Benjamin Mashunkashey_ 1956 1,888. 31
84. Henrietta C. Mashunkashey_ 1952 90. 00> 1954 145.00 1955 _ 1957 _ 1958 260.37
85. John L. Mashunkashey_ 1953 230. 00> 1954 382.00 1955 _
86. Joseph Mason_ 1956 -
87. Archie L. Mason_ 1951 81. 40'
88. Julia Deal Mason_ 1953 -
89. Rose Mason_ 1954 -
90. Fred Miles_ 1951 45. 78 1952 77.70'-1953 96. 56:
91. Marchmont Miles___ 1952 149. 00
92. Delores Brokey Miller- 1957 -
93. James David Morrell_ 1955 149. 79/ 1960 _
94. John F. Morrell___ 1957 315. 71
95. Margaret B. Morris_ 1954 - 1955 _ 1957 _
96. Marybelle Wister Morrison_ 1954 202. 00‘ 1957 _
97. Berbon Murphy_ 1951 57. 21’
98. Otis Oberly_ 1951 93. 00 1953 196.00‘
99. Agnes Francis W. Oliver_ 1957 54. 68-1958 _

*979
Same Year Amount

100. Anna Other_ 1957 _ 1961_
101. Marjorie May C. Peace. 1957 _
102. Dorothy Peck_ 1952 21. 21 1956 _ 1959 _
103. Rachel Peery. 1955 214 00 1957 654 77 1958 701.81 1959 ..
104. Marion A. Petsemoie. 1954 _ 1955 269.00
105. Robert L. Petsemoie. 1954 4 00
106. Rosa Pipestem_ 1951 207.68 1952 339.00 1953 459.97 1954 508.48 1955 667.37 1958 1,051.86
107. Arthur Lee Potts. 1953 174 97 1954 196.39 1955 257.74
108. Lawrence Potts. 1951 76.00 1952 112.00 1953 174.98 1954 197.63 1955 260.23
109. W. J. Powell.. 1954 16.82 1957 64 67
110. Louis F. Red Eagle. 1956 _
111. Cora Jean Rennick. 1953 _ 1954 _ 1955 _
112. Ellen F. Revard_ 1951 55.00
113. William Russell, Jr... 1955 133.21 1957 48. 18
114. Edward L. Shangreau. 1954 13.00 1955 173.87
115. Charles D. Shannon.. 1951 49.88 1952 34 00
116. Claude A. Shannon... 1952 215.00
117. Cora Shaw_ 1955 S. 47 1957 263.39 1958 730.46 1959 _ 1960 _
1955 194.00 118. Pelizia Ruth Shell_
1959 _ 119. Barbara Blaine Smith.

*980
Name Tear Amount

120. John C. Smith__— 1952 160. 64 1955 143.00
121. Geroge E. Standingbear_ 1952 90. 00 1955 152.01 1958 269. 10
122. Edna Kastl Stevens_ 1955 132. 84 1957 101.87
123. Aileen Maker Tallchief_ (2)
124. Alex Tallchief, Sr_ 1957 1,501. 25 1959 _
125. Andrew B. Tallchief____ 1954 306. 69 1955 398.01 1957 242.01 1958 271. 24
126. Betty Tallchief___ 1952 120. 00 1953 139.00 1954 148.00 1958 323.00
127. John Tallchief_ 1958 55. 00
128. Eetha M. Connor Wade_ 1957 302. 26 1958 528180 1960 _ 1961_
129. Charles E. Warner_ 1953 443. 70
130. Minnie Bighorse Washabaugh_ 1953 195. 00 1954 151. 10 1955 125.91
131. Billie George Waters_ 1956 _
132. Ruby Webb Wilson_ 1954 _ 1955 1,867.98
133. Beatrice Wister_ 1957 _
134. Edwin Wister_ 1955 _
135. Oscar Whitewing, Jr_ 1955 368. 00
136. Doris M. Womack — _ 1954 165. 29 1955 197. 57 1957 129. 75 1958 344.36

 See No. 14.


 See No. 125.